                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

                                                                             CIVIL ACTION
ADM INTERNATIONAL SARL
                                                                             NO. 18-3466
VERSUS
                                                                             Reference: All Cases
RIVER VENTURES, LLC ET AL.                                                   SECTION “L” (3)

                                     ORDER & REASONS

        Before the Court is Plaintiff’s Motion in Limine to Exclude Proposed Testimony of Tom

Stakelum Regarding the Navigation of Vessels. R. Doc. 103. The motion is opposed. R. Doc.

104. Plaintiff filed a reply. R. Doc. 109. The Court now rules as follows.

   I.      RELEVANT BACKGROUND

        Plaintiff ADM International SARL (“ADM”) alleges that in March of 2018, the M/V

HARVEST MOON, a ship owned and operated by ADM, was attempting to anchor when the

M/V FREEDOM, a tug owned and operated by Defendant River Ventures, LLC (“River

Ventures”), cut across the bow of the HARVEST MOON. R. Doc. 103-1 at 1. The FREEDOM

was pushing crane barge RANDY W, a stevedoring barge owned and operated by Defendant

Associated Marine Equipment, LLC (“Associated Marine”), and the FREEDOM was also using

the assist tug M/V ST. ELMO, owned and operated by Defendant Marquette Transportation

Company Gulf-Inland, LLC (“Marquette”), at the time of the collision. R. Doc. 1 at 2; R. Doc.

12 at 1; R. Doc. 103-1 at 2; R. Doc. 104 at 2. ADM further alleges that after the FREEDOM cut

across the bow of the HARVEST MOON, the FREEDOM turned up into the current, stalled due

to inadequate horsepower, and released the ST. ELMO. R. Doc. 103-1 at 2. ADM then contends

the HARVEST MOON asked the FREEDOM to push ahead, but it could not because of



                                                 1
inadequate horsepower and failure to use its assist tug, and although the FREEDOM agreed to

widen out to the opposite bank, it did not do so. R. Doc. 103-1. As a result of the collision, ADM

alleges it sustained damages including physical repairs, loss of its starboard anchor, down time,

tug expenses, pilot expenses, and other losses. R. Doc. 1 at 5. Accordingly, ADM brought suit

against Defendants. R. Doc. 1.

         River Ventures contests this description of events and the cause of the collision, arguing

the HARVEST MOON failed to anchor at mile marker 137 of the Lower Mississippi River,

almost struck a moored vessel, and “spun out of control into the middle of the river channel to

collide with the M/V FREEDOM . . . and its tow, the C/B RANDY W.” R. Doc. 104 at 1–2.

River Ventures states the FREEDOM’s assist tug, the ST. ELMO, was able to pull away in time

to avoid the collision. R. Doc. 104 at 2. River Ventures further contends the

“HARVEST MOON continued out of control and collided with a barge fleet on the opposite side

of the river, owned by claimant, Ingram Barge Company (“Ingram”), who has sued to recover its

damages from ADM.” R. Doc. 104 at 2. Defendant Associated Marine also answered Plaintiff

ADM’s complaint, bringing a counterclaim against ADM. R. Doc. 15. Associated Marine alleges

the collision and resulting damages sustained by Associated Marine were caused by HARVEST

MOON’s unseaworthiness and ADM’s negligent operation of the vessel. R. Doc. 15 at 7–8.

Defendant Marquette, meanwhile, was dismissed from this lawsuit. R. Docs. 84, 86.

   II.      PENDING MOTION

         In this motion, Plaintiff ADM that the Court should exclude the proposed testimony of

Tom Stakelum regarding the navigation of vessels. R. Doc. 103 at 1. Specifically, ADM

contends Mr. Stakelum is not a navigation expert and lacks the qualifications to render opinions

on the navigational decisions of the HARVEST MOON pilot. R. Doc. 103-1 at 2. In opposition,




                                                 2
Defendant River Ventures argues Mr. Stakelum qualifies as a marine expert and his testimony

should be allowed at trial. R. Doc. 104 at 1. ADM filed a reply to River Ventures’ opposition,

stating that ADM “fully disputes that Mr. Stakelum is a marine expert in the area of navigation

of vessels” and his opinions go far beyond the area of marine electronics and into opinions on

navigational decisions that he is not qualified to offer. R. Doc. 109 at 1.

   III.      LAW AND ANALYSIS

          The admissibility of expert testimony is governed by Rule 702 of the Federal Rules of

Evidence, which provides that:

          If scientific, technical, or other specialized knowledge will assist the trier of fact to
          understand the evidence or to determine a fact in issue, a witness qualified as an expert
          by knowledge, skill, experience, training or education, may testify thereto in the form of
          an opinion or otherwise, if (1) the testimony is based on sufficient facts or data, (2) the
          testimony is the product of reliable principles and methods, and (3) the witness has
          applied the principles and methods reliably to the facts of the case.

Fed. R. Evid. 702. This rule codifies the Supreme Court’s decisions in Daubert v. Merrell Dow

Pharmaceuticals, Inc., 509 U.S. 579 (1993) and Kumho Tire Co. v. Carmichael, 526 U.S. 137

(1999).

          The Court must act as a “gate-keeper” to ensure the proffered expert testimony is “both

reliable and relevant.” Wells v. SmithKline Beecham Corp., 601 F.3d 375, 378 (5th Cir. 2010).

However, “[t]he primary purpose of the Daubert filter is to protect juries from being bamboozled

by technical evidence of dubious merit.” SmithKline Beecham Corp. v. Apotex Corp., 247 F.

Supp. 2d 1011, 1042 (N.D. Ill. 2003). Accordingly, the Court’s “gate-keeper” role is diminished

in a bench trial because there is no need to protect the jury and risk tainting the trial by exposing

the jury to unreliable evidence. See Whitehouse Hotel Ltd. V. P’ship v. Comm’r, 615 F.3d 321,

330 (5th Cir. 2010). Although the “gate-keeper” role may be diminished, the Court is still

required to perform its gate-keeping function. Metavante Corp. v. Emigrant Sav. Bank, 2010 WL



                                                   3
3385961 (7th Cir. 2010).

       The threshold question in determining whether an individual may offer expert testimony

under Rule 702 is whether the individual is qualified to do so. Fed. R. Evid. 702. Apart from

determining the qualifications of the expert, the Court’s gate-keeping role also generally includes

ensuring the proffered expert testimony is “both reliable and relevant.” Wells v. SmithKline

Beecham Corp., 601 F.3d 375, 378 (5th Cir. 2010). Because Plaintiff only contests that Mr.

Stakelum lacks the qualifications to offer opinions on the navigation of vessels, the Court will

focus on this argument.

       a.      Whether Tom Stakelum is qualified to testify about the navigation of vessels

       “A district court should refuse to allow an expert witness to testify if it finds that the

witness is not qualified to testify in a particular field or on a given subject.” Wilson v. Woods,

163 F.3d 935, 937 (5th Cir. 1999). An expert may not “go beyond the scope of his expertise in

giving his opinion.” Goodman v. Harris Cty., 571 F.3d 388, 399 (5th Cir. 2009) (citing First

United Fin. Corp. v. U.S. Fid. & Guar. Co., 96 F.3d 135, 136 (5th Cir. 1996)). The party trying

to introduce expert testimony must show by a preponderance of proof the “qualification of a

person to be a witness.” Daubert, 509 U.S. 579 at 601 n.10 (citing Fed. R. Evid. 104(a)).

       ADM argues Mr. Stakelum offers several opinions regarding the navigational decisions

of the HARVEST MOON’s pilot that he is not qualified to provide. R. Doc. 103-1 at 2.

Specifically, ADM contends the following five “Navigational Opinions” must be excluded:

       Navigation Opinion 1-To a vessel traveling through water, it makes little difference in so
       far as to actual ground speed whether the ship is travelling at 11.5 knots in the face of a
       6.5 current or 5 knots in still water. The problem arises when the ship attempts to reduce
       to 0 knots ground speed in order to drop anchors while the water current is still at 6.5
       knots. The vessel will have to hover over one spot while the current is attempting to
       deflect it to one side or the other. The Ship will have to make headway into the current at
       a rate that exactly offsets the opposing current, all the while battling swirling currents and
       up swells that can push it off of its heading. Neither Pilot Davisson nor Captain Raman



                                                 4
       called for tug assistance prior to the collision to stabilize the heading of the ship during
       the first anchoring attempt that resulted in the Harvest Moon experiencing a fast-
       starboard turn. In the subsequent anchoring operations after the barge fleet collision, the
       vessel used two harbor tugs, one on each side of the bow.

       Navigation Opinion 2-The vessel Harvest Moon entered Reserve Anchorage buts was
       unable to lower its ground speed or maintain minimal speed through the water or over the
       ground in order to complete anchoring in the designated anchorage area.

       Navigation Opinion 3-The Harvest Moon chose to forego use of assist tugs during the
       initial anchoring attempt, despite facing into a 5-knot unstable current. As a result, the
       Harvest Moon was unable to maintain control of its heading or speed as it attempted to
       anchor. In two subsequent anchoring actions, two harbor tugs on the bow were used.

       Navigation Opinion 4-Beginning at 23:20:34 the Pilot and Freedom exchanged voice
       traffic wherein the Freedom stated “Randy W, I’m trying to get over on the other side of
       that other ship”, and at 23:21:05 the Pilot responded with “Okay” establishing a cross
       agreement.

       Navigation Opinion 5-Just prior to dropping its port anchor and despite knowing that this
       action alone would cause a turn to starboard, the Harvest Moon sent its rudder to a hard
       starboard position for a full two minutes and eight seconds. Combined with dropping the
       port anchor, this magnified the starboard turning effect caused by the 6-knot water speed
       moving past the rudder.

R. Doc. 103-1 at 2–3. ADM argues Mr. Stakelum lacks the qualifications to offer opinions on the

HARVEST MOON’s ability to lower or maintain its speed, the pilot and master’s choice to use

tugs or not, what constitutes a passing agreement pursuant to United States Coast Guard

Navigation Rules, and the effects of rudder position on the position of HARVEST MOON. R.

Doc. 103-1 at 4. ADM states that while it has no problem with Mr. Stakelum providing expert

testimony on his analysis of the vessel’s VDR and other electronic sources, it does object to Mr.

Stakelum “offering opinions on what HARVEST MOON was capable of, criticizing the

navigational decisions of the master and pilot of HARVEST MOON, interpreting whether radio

communications constitute legitimate navigational agreements, and the navigational effects on

the choices of the master and pilot of HARVEST MOON.” R. Doc. 103-1 at 4.




                                                5
       In opposition, River Ventures contends ADM’s objections to each of the five opinions

should be denied. First, River Ventures argues Opinion 1 is simply Mr. Stakelum’s interpretation

of HARVEST MOON’s electronic data and not an opinion on what the master or pilot of the

HARVEST MOON should have done. R. Doc. 104 at 6–7. Second, River Ventures asserts Mr.

Stakelum’s Opinion 2 is not an opinion on what the HARVEST MOON should have done, but

rather, it is simply a factual statement of what occurred based on the electronic data. R. Doc. 104

at 7. Third, River Ventures explains Opinion 3 is simply a factual observation based on the

available data and not an opinion on what the master or pilot should have done. R. Doc. 104 at 8.

Fourth, River Ventures argues Opinion 4 should not be excluded because the statement is

corroborated by the HARVEST MOON’s recording as well as the FREEDOM’s Captain in his

deposition testimony, and the HARVEST MOON’s pilot in his deposition. R. Doc. 104 at 9.

Finally, River Ventures contends Opinion 5 should not be excluded because it is simply a

statement of what occurred based on the electronic data and not a criticism of what the pilot had

done. R. Doc. 104 at 10–11. River Ventures thus asserts ADM’s objections to Tom Stakelum’s

opinions are unfounded and should not be excluded. R. Doc. 104 at 11.

       In reply to River Ventures’ opposition, ADM first disputes Mr. Stakelum is a marine

expert in the navigation of vessels and also argues his opinions exceed his expertise in the area of

marine electronics and ventures into questioning the navigational decisions of the pilot and

master of the HARVEST MOON. R. Doc 109 at 1. With respect to Opinion 1, ADM again

contends Mr. Stakelum is offering an opinion on what a ship must do in order to anchor at an

anchorage and is implying that the ship was navigated poorly and should have called tugs, which

do not fall within Mr. Stakelum’s experience or training. R. Doc. 109 at 2–3. For Opinion 2,

ADM states Mr. Stakelum is not simply taking information from the vessels’ electronic data, but




                                                 6
instead, he is offering an opinion on how the ship was being navigated by stating that the ship

was “unable” to do something. R. Doc. 109 at 3. For Opinion 3, ADM reiterates Mr. Stakelum is

not only stating a fact, but he is questioning the navigational decisions of the pilot and master of

the ship, which he is not qualified to do. R. Doc. 109 at 4. For Opinion 4, ADM again disputes

the radio transcript is a crossing agreement and asserts Mr. Stakelum is not qualified to testify

whether the communication is a crossing agreement pursuant to U.S. Coast Guard rules. R. Doc.

109 at 5. Finally, for opinion 5, ADM contends Mr. Stakelum does not have the experience or

credentials that would qualify him to testify on how certain river forces and the pilot’s actions

could combine to have an impact on the HARVEST MOON. R. Doc. 109 at 6. ADM thus

requests the Court grant its Motion in Limine to exclude the foregoing opinions.

         The Court agrees with River Ventures that the testimony of Tom Stakelum as it relates to

the five aforementioned “Navigation Opinions” should not be excluded. Mr. Stakelum is simply

interpreting data and providing factual statements of observations of what occurred. Mr.

Stakelum has the necessary qualifications to interpret this data and come to conclusions, which is

what he has done. Any challenges to Mr. Stakelum’s testimony are ripe for cross examination by

ADM and affect only the weight of his opinion rather than its admissibility.

   IV.      CONCLUSION

         For the reasons stated above,

         IT IS ORDERED that Plaintiff’s Motion in Limine to Exclude Proposed Testimony of

Tom Stakelum Regarding Navigation of Vessels, R. Doc. 103, is hereby DENIED.

         New Orleans, Louisiana, this 14th day of November, 2019.



                                                           ELDON E. FALLON
                                                           U.S. DISTRICT COURT JUDGE


                                                 7
